Citation Nr: 1146623	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2011 for further development.  There has been substantial compliance with the remand directives.


FINDINGS OF FACT

1.  The Veteran's idiopathic scoliosis was noted on entry into service; it did not increase in severity during service.  

2.  Other current back disability including arthritis was not manifest in service and is unrelated to service.  

3.  Arthritis was not manifest to a degree of 10 percent within one year of service discharge.  


CONCLUSION OF LAW

The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in August 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice also informed the Veteran of the manner of assigning effective dates and disability evaluations.  Dingess.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for back disability in September 2006, December 2008, and March 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations conducted contained medical opinions with rationales for the opinions.  The examiners physically evaluated the Veteran, reviewed the claims file, and cited to relevant treatises.  Therefore, the examinations are adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's January 2011 remand by obtaining medical opinions needed and readjudicating the claim.  The medical examiner did not render a medical opinion on whether the Veteran's current arthritis is related to service, but the examiner in September 2006 had provided a satisfactory opinion on that matter, so no further action is necessary.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Moderate scoliosis was noted on service entrance examination in June 1970.  Pre-service medical records identify the Veteran as having idiopathic thoracolumbar scoliosis in November 1964.  This is in the nature of a developmental "condition" rather than a developmental defect, according to a March 2011 VA examination report.  The Board interprets the examiner's comment as indicating that the scoliosis is a disease and thus subject to aggravation.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.

The Veteran was seen in service in October 1970 for lower back pain for 2 days.  In May 1971, she complained of back pain for 3 weeks.  Examination revealed no visible or palpable abnormality and she had a good range of motion and normal X-rays.  

In September 1971, the Veteran reported that a friend had jumped on her back 2 days beforehand.  She had tenderness with slight spasms, and the impression was lumbosacral strain.  She complained of back pain again later that month.  In June 1972, the Veteran reported that she had fallen and hurt the tail of her spine.  X-rays were approved.  On service discharge examination in January 1973, the Veteran's spine and musculoskeletal system were normal. 

In September and October 1973, the Veteran was seen for back pain.  Medication was prescribed.

A private X-ray was normal in March 1981, except for minimal or mild scoliosis.  There was no evidence of old or recent fracture, the disc spaces were well maintained, and there were no apparent arthritic changes.  A VA examination in September 1981 resulted in a diagnosis of scoliosis.  X-rays of the lumbosacral spine were normal except for angulation of the tip of the coccyx and possible separation of its lower segment.  The Veteran indicated at that time that for a while after her June 1972 slip in the shower, she had no pain until after the birth of her second son, causing severe daily low back ache.  

In May 1983, Dr. Tincher indicated that he had seen the Veteran in April 1983 complaining of pain in her lower lumbar area with right sciatic neuralgia, apparently stemming from a slip of the 5th lumbar vertebra on the sacrum.  He had treated the Veteran in 1973 for a similar condition.  The problem seemed to follow a fall she had in service.  Her troubles started immediately following that accident, and Dr. Tincher believed it was the cause of her pain.  Dr. Tincher felt that her scoliosis was minor and was not causing pain.  

In November 1999, Dr. Boyd assessed the Veteran with lumbar strain with probable osteoarthritis of her lumbar spine.  X-rays had shown possible early arthritis.  At the time, the Veteran reported low back pain off and on for 3 years.  

The Veteran was reported to have chronic low back pain with recent X-ray showing mild degenerative joint disease in June 2003.  

Dr. Rexroth reported in December 2003 that he had first seen the Veteran in March 1989, when she was complaining of low back pain and stated that it had started when she was in the Navy.  She had slipped and fell and hurt her tailbone.  

In November 2004, the Veteran reported a 15 year history of low back pain with radiation.  

In April 2005, Dr. Rexroth stated that all of the findings in his December 2003 letter were consistent with degenerative changes that can occur after a fall which is sufficient to jar and traumatize the spine.  He felt that here back problems were likely related to her Navy injury.  

A VA examination in September 2006 noted a review of the claims folder, the Veteran's medical history including idiopathic scoliosis pre-service, and the Veteran's current complaints of chronic low back pain across the low back and into the buttocks.  The impression after examination was history of idiopathic scoliosis with mild degenerative changes of the lumbar spine and chronic low back pain.  The examiner felt that it was less likely than not that the minor injuries noted in service permanently aggravated the underlying back condition that existed prior to enlistment.  Also, the mild degenerative changes now noted in the lumbar spine were less likely than not a complication of service experiences.  The Veteran was overweight now, and numerous scientific studies had shown that when a patient's body mass index exceeds 29, there is an increase risk of degenerative changes of the back, and it is more likely than not that the Veteran's degenerative changes are a complication of her excess weight.  

On VA examination in December 2008, the Veteran's claims folder was reviewed with notations about its contents being made in detail.  It was noted that the Veteran's body mass index was 37.8 in May 2003.  The Veteran described her in-service back problems in June and September 1971 and stated that she had no other in-service care for back pain and no significant back pain until the late 1970's, after service and after child births in 1974 and 1976, when she started having nonradiating lower back pain.  The examiner concluded after reviewing the medical records, taking a history, performing an examination, and reviewing medical literature that the Veteran's current thoracolumbar sacroiliac spine pain complaints were less likely as not permanently aggravated or a result of the in-service back injuries and back pain and are at least as likely as not a result of the Veteran obesity, child birth, and risk of back pain in the general population.  

Reasons for the opinion included normal X-rays as late as April 1981.  The examiner felt that the report in April 2005 that the fall had caused degenerative changes was incorrect and inconsistent with the medical literature.  Only 3 years of back pain had been reported in 1999.  The lumbar spondylolisthesis reported in November 2004 was not present in April 1981.  Facet arthropathy is not a well established pain generating entity.  Discogenic pain (as noted in November 2004) was not reported in the Navy and is not a well documented pain generator.  Also, the Veteran's separation physical was normal.  Furthermore, gynecological infections, the risk of back pain in the general population, and mental health issues were other possible causes of back pain.  

The Veteran had been seen in October 1970 with no treatment recorded for the back pain.  She could not recall that incident and had received no treatment then or when a friend jumped on her back in September 1971.  The June 1971 injury when she fell and hurt her tail bone was the only incident of back pain not associated with minor complaints.  She had had a single visit for that with no treatment of any kind.  The visits for back pain had the appearance of minor complaints.  Coccyx deformity is significant only in women who might have narrowing of the birth canal during labor, and that was not the case with the Veteran.  

Another VA examination was conducted in March 2011.  Again the claims folder was reviewed with notations made in detail.  The in-service fall in the shower and a friend jumping on her back were reported, and the Veteran indicated that she did not again begin having back pain until the late 1970's or 1983.  She had been having ongoing treatment for low back pain since 1983.  The examiner felt that the Veteran's pre-service developmental condition of scoliosis did not increase in severity beyond its natural progression during her service and was not permanently aggravated by service.  The examiner also felt that the Veteran's current sacroiliac joint pain, anterior angulation of the coccyx, and low back pain were not due to the fall which the Veteran had in the shower in the service.  

The reasons given were that there was no medical evidence to corroborate the presence of continued chronic back pain since the Veteran's fall in the shower in 1972.  The Veteran's service records did not mention back pain on her release examination.  Also, angulation of the coccyx does not cause sacroiliac joint pain, and the Veteran was overweight and deconditioned.  Post-service treatment in 1973 stated that the Veteran was treated for sciatic type complaints from L5 slippage, but that was not found on her most current X-rays and so this diagnosis was questionable.  The 1981 report of an angulated coccyx did not relate to the Veteran's lumbosacral pain, and she did not have coccygeal pain.  

Based on the evidence, the Board concludes that service connection is not warranted for back disability.  The Veteran's pre-service idiopathic scoliosis was noted before service and on service entrance examination and it clearly and unmistakably existed prior to service and it was not aggravated by service.  No evidence shows that it was worse on service discharge than it was on service entrance, or that it is worse now due to service.  In fact, there was only a minimal or mild scoliosis in 1981, which was years after service, and Dr. Tincher felt in May 1983 that her scoliosis was minor and not causing pain.  Also, an examiner in September 2006 felt that the Veteran's minor injuries in service did not aggravate her pre-service scoliosis.  

As for other back disabilities, the evidence indicates that arthritis was not manifest in service or to a degree of 10 percent within one year of service discharge, and that it is unrelated to any incident of service.  It was suspected in November 1999.  While Dr. Rexroth felt in April 2005 that it was likely related to the Veteran's Navy injury, his only reported reason for feeling this was that it can occur after a spine traumatizing fall.  The examiner in December 2008 felt that it was less likely than not related to in-service back injuries because X-rays as late as April 1981 did not show it and only 3 years of back pain had been reported in 1999.  Also, the Veteran had only had a single visit after falling and hurting her tailbone in service, with no treatment of any kind, and so the visit had the appearance of minor complaints only.  

As for the issue of whether other back problems which the Veteran has are related to service, the examiner in March 2011 indicated that the Veteran's current sacroiliac joint pain, anterior angulation of her coccyx, and low back pain were not due to the Veteran's fall in the shower in service.  The reasons were that there was no medical evidence to corroborate the presence of continued back pain since that fall.  (Also, the Veteran has indicated that it was not chronic but that instead pain began again much later after service.)  The Veteran had not mentioned back pain on service discharge examination, angulation of the coccyx does not cause sacroiliac joint pain, and the Veteran did not have coccygeal pain.  The Board concludes that they are not related to service as they were first shown many years after service and they have not been related to service.  As for L5 slippage, this was reported only once, in 1973, and it has not been reported again despite review of X-rays.  The examiner in March 2011 found the diagnosis questionable and the Board notes that it has not been rendered currently despite X-rays and examinations.  Accordingly, the Board concludes that the Veteran does not currently have it.  Service connection cannot be granted for a disability which does not currently exist.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Concerning the May 1983 opinion from Dr. Tincher, of the Veteran having low back pain related to the service fall, his opinion that her troubles started immediately after that was based on her troubles starting immediately after that.  However, he did not know that the Veteran had told a VA examiner in March 1981 that she had no pain until after the birth of her second son, and that she then had daily low back ache.  His opinion is undermined by the history provided outside of his report.  

The Veteran indicated in June 2003 that she felt that her low back arthritis was due to her in-service fall.  However, she is not competent, being a layperson, to render a medical opinion on the etiology of medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is required.  The Veteran may be asserting that there has been continuity of symptoms since service to support service connection.  However, the preponderance of the evidence indicates that she did not have continued symptoms since service from the same disabilities that were later diagnosed.  She herself reported a cessation of symptoms until at least the late 1970's, and X-rays were normal for years after service.  

The opinions relied on above by the VA examiners are most probative, as they were made after reviewing the Veteran's claims folder, which contains relevant information, and examining the Veteran with specific questions in mind about whether the Veteran's back disability was related to service.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The other opinions of record were not made after a review of all relevant evidence, and so their probative value is diminished.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for back disability is denied



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


